Chapman, J.
The provincial act of 1714, Anc. Chart. 404, respecting the flowing of lands by mill owners, applied as well to mills then existing, as to mills to be erected afterwards ; and from that time to the present, remedies by mill owners for flowing lands have been under the provisions of that act, and similar acts subsequently passed. If therefore the defendants had any remedy against the plaintiff for flowing their lands by means of his dam, they should have sought it under the mill acts. They had no right to demolish the dam.
It is proper however to say that the court do not intend to decide that when a mill owner has taken a conveyance which definitively settles the extent of his right to flow, or when he has made an agreement in legal form which is intended by the parties to settle his rights, as a substitute, for a legal process, he may afterwards raise his dam and claim the benefit of the mill act in respect to the increased flowing which is thereby occa sioned. In the present case, the ancient votes under which the plaintiff’s title was originally derived do not show any ?uch settlement of the mill owner’s rights.
*380As to the damages, the parties agreed upon the amount, and the report presents no question which is open in this court.

Exceptions overruled.